Citation Nr: 1206859	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of squamous cell carcinoma of the left false vocal cord.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, from November 1990 to July 1991, and from March 2003 to July 2004, with additional unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for the residuals of squamous cell carcinoma of the left false vocal cord, assigning a 10 percent disability rating, and denied the claim of entitlement to service connection for a skin disorder.

The Board notes that on his September 2006 VA Substantive Appeal, the Veteran indicated that he wished to have a personal hearing before the Board.  He was subsequently scheduled for a Travel Board hearing in March 2007, but he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In September 2010, the Board granted the Veteran's claim of entitlement to service connection for a skin disorder and remanded the claim of entitlement to an increased disability rating for the residuals of squamous cell carcinoma of the left false vocal cord for additional evidentiary development.  This development having been accomplished, the claim has been returned to the Board for adjudication.

The Board notes that the Veteran submitted additional medical evidence to the Board after the issuance of the November 2011 supplemental statement of the case.  However, the documents submitted were duplicative of evidence already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

In adjudicating the current appeal, the Board notes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (finding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service-connected disability).  The Veteran has not indicated that he is unemployed, nor has any physician indicated that he is unemployable solely due to his service-connected residuals of a squamous cell carcinoma of the left false vocal cord.  As such, the Board does not find the application of Rice to be appropriate in this case.

The issue of entitlement to service connection for a thyroid disability, to include as secondary to the service-connected residuals of a squamous cell carcinoma of the left false vocal cord, has been raised by the record.  See Veteran's Statement, November 29, 2011.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's service-connected residuals of squamous cell carcinoma of the left false vocal cord include chronic hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; further, there is no evidence of active malignancy or antineoplastic therapy.

2.  The evidence of record does not demonstrate that the Veteran's service-connected residuals of a squamous cell carcinoma of the left false vocal cord are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for the residuals of squamous cell carcinoma of the left false vocal cord have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.97 Diagnostic Codes 6819-6516 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Thereafter, in January 2006, the Veteran was provided with notice of VA's duties to notify and assist him with respect to his increased rating claim.  In July 2006, the Veteran was provided with notice of the manner in which VA assigns initial ratings and effective dates, consistent with the holding in Dingess/Hartman.  Although these letters were not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and an additional supplemental statements of the case were provided to the Veteran in July 2006 and November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA's Office of the General Counsel, because this matter concerns an appeal from an initial rating decision, VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.
The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].

As there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran].

The Board also concludes VA's duty to assist has been satisfied.  Though the Board is aware that the Veteran's service treatment records are not complete, he has already been awarded service connection.  VA treatment records and private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, in November 2011, the Veteran specifically indicated that he had no further evidence to submit in support of his claim.  See Veteran's Statement, November 29, 2011.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with appropriate VA examinations in May 2005 and January 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The May 2005 and January 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) (1) issued the Veteran a letter in September 2010, requesting additional information for any private medical treatment he received for his service-connected disability, (2) obtained any available VA treatment records from May 2005 to the present, and (3) scheduled the Veteran for a VA compensation examination, which he attended.  The AMC later issued a supplemental statement of the case in November 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran asserts that the service-connected residuals of a squamous cell carcinoma of the left false vocal cord are more disabling than contemplated by his currently assigned 10 percent disability rating.  The Board disagrees.

Governing Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

The Veteran's squamous cell carcinoma residuals are currently rated under 38 C.F.R. § 4.97, Diagnostic Codes 6819-6516 (2011).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011).  In this case, Diagnostic Code 6819 is used to evaluate nontuberculous diseases that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 6516 pertains to chronic laryngitis.  These Diagnostic Codes are deemed by the Board to be the most appropriate because they most nearly approximate the Veteran's actual condition (i.e. the residuals of squamous cell carcinoma of the left false vocal cord).  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 6819-6516.

Schedular Criteria 

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and then six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (2011).

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).

Service connection was granted for the residuals of a squamous cell carcinoma of the left false vocal cord in an October 2005 rating decision.  A 10 percent disability rating was assigned under 38 C.F.R. § 4.97, Diagnostic Codes 6819-6516, effective from July 19, 2004.  

The Board has thoroughly reviewed all of the evidence of record.  The Veteran submitted private medical records from G.E.N.T., beginning in 2002, in association with his service connection claim.  These treatment records revealed that the Veteran was diagnosed with squamous cell carcinoma of the larynx on May 16, 2002.  He completed radiation therapy for this condition on July 23, 2002.  See G.E.N.T. Treatment Record, January 9, 2003.  The Veteran also included copies of his surgical reports in connection with his claim.

VA treatment records dated in April 2005, revealed that the Veteran was treated in the Emergency Room, with complaints of hoarseness and pharyngitis.  It was noted that he had a history of laryngeal cancer since May 2002, and was treated with radiation and polypectomy with biopsy at that time.  Upon examination, the Veteran's mouth was normal and his posterior pharynx was minimally inflamed.  The Veteran's neck felt somewhat "woody", and no adenopathy was detected.  The Veteran was diagnosed with hoarseness and throat pain.  The treating physician noted that the Veteran required an ear, nose, and throat (ENT) consultation, and perhaps some form of laryngoscopy to determine the reason for his throat pain and hoarseness.  See VA Treatment Record, April 14, 2005.

Later that day, the Veteran had an ENT consultation.  The Veteran's throat was anesthetized and it was noted that his mouth and oropharynx were totally clear.  An excellent view of the hypopharynx and larynx was obtained and the Veteran had good vocal cord motion.  Both true cords were inflamed without evidence of nodularity or tumor.  The epiglottis and false cords were also clear.  The neck was considered to be free of disease.  The assessment was acute pharyngitis and the Veteran was placed on voice rest for one week.  Id.


The Veteran was seen for follow-up at VA one week later.  He stated that having undergone voice rest for the past week, he felt like he was doing better.  Upon examination, there was good vocal cord motion; however, the false cords did tend to approximate at the same time as the true cords.  The examiner noted that this could be dysphonia, causing part of his symptoms, as this would be consistent with having previously been irradiated and starting to use his larynx somewhat differently.  The assessment was dysphonia, plica ventricularis, and post-irradiation of carcinoma of the larynx; some residual inflammation.  The Veteran was recommended for follow-up with his private ENT and speech therapy.  See VA Treatment Record, April 21, 2005.

The Veteran was afforded a VA nose, sinus, larynx and pharynx examination in May 2005.  Upon physical examination, the VA examiner noted that there was expected radiation edema by mirror examination.  There was no evidence of paralysis, paresis or new lesions.  Neck examination revealed woody post-radiation edema, but no lymphadenopathy.  The VA examiner's assessment was history of laryngeal cancer, treated with external beam radiation therapy.  See VA Examination report, May 25, 2005.

The Veteran continued to receive treated at G.E.N.T. through 2010.  These treatment records revealed intermittent complaints of hoarseness, dysphonia, and sore throat.  See G.E.N.T., private treatment records, 2005 through 2010.

The Veteran was afforded a VA examination in January 2011, to determine the current severity of his service-connected residuals of squamous cell carcinoma of the left false vocal cord.  The Veteran stated that he had suffered from hoarseness and dry mouth since his 2002 surgery.  He stated that immediately following his surgery, he experienced dysphagia (difficulty swallowing) and a sore throat, but did not suffer from these conditions at the time of the examination.  There were also skin changes to the anterior neck secondary to the Veteran's radiation therapy.  Upon physical examination by fiber optic nasopharyngoscope, the VA examiner noted the Veteran had a dry mouth and dry hypopharynx.  His vocal cords moved normally but both were dry, inflamed and slightly reddened.  The larynx was noted to be quite dry, but there was no evidence of recurrent disease.  The VA examiner's impression was post-radiation for squamous cell carcinoma of the larynx with no recurrent disease.  Additional comments indicated that the Veteran's complaints were typical complications of radiation therapy.  See VA Examination Report, January 20, 2011.

Applying the pertinent criteria to the facts as set forth above and given the years since the cessation of radiation with no recurrence of cancer, an increased rating would require there to be thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).  Such manifestations simply were not shown on the reports from the May 2005 and January 2011 VA examinations or any other clinical evidence of record, to include the private clinical records dated 2002 through 2010.  As noted above, this evidence included the fiber optic nasopharyngoscopy in January 2011, which revealed normal vocal cords with no recurrent disease.  

The only evidence in support of the Veteran's claim consists of his lay statements.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his throat pain and hoarseness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose the severity of his medical disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As such, the Veteran's complaints are not considered probative evidence of the current level of severity of his symptoms of his condition, such as those related under diagnostic code 6516 for a 30 percent rating.

The totality of the evidence does not support a finding that the Veteran is entitled to a disability rating in excess of 10 percent.  While the Board is sympathetic to the Veteran's condition, unfortunately, the competent and credible evidence of record does not establish that he is entitled to a higher disability rating.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for the residuals of squamous cell carcinoma of the left false vocal cord, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  
Extraschedular Criteria

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors, which may be considered to be exceptional or unusual with respect to the service-connected residuals of squamous cell carcinoma of the left false vocal cord, and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's squamous cell carcinoma residuals present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of squamous cell carcinoma of the left false vocal cord, on a schedular and extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


